Memorandum Per Curiam.
A triable issue of fact is presented as to whether the defendant signed as a party to the contract in the sense of being bound thereby, or whether he merely signed in the belief his approval to his son’s signing the contract, because of nonage, was required. It was error, therefore, to treat the defense as sham and to grant summary judgment.
The judgment and order should be reversed, with $10 costs to appellant to abide the event, and motion denied.
Hammer, McLaughlin and Eder, JJ., concur.
Judgment and order reversed, etc.